Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156964                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 156964
                                                                   COA: 338625
                                                                   Oakland CC: 2014-250304-FH
  TUVOIL DESHAWN BELL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 8, 2017
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the July 30, 2014 amended judgment of sentence,
  and we REMAND this case to the Oakland Circuit Court to reinstate the June 16, 2014
  judgment of sentence. Because the June 16, 2014 judgment of sentence was valid under
  People v Williams, 294 Mich. App. 461 (2011), the Oakland Circuit Court lacked the
  authority to correct the sentence. MCR 6.429(A) (“[T]he court may not modify a valid
  sentence after it has been imposed except as provided by law.”)




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2018
           s1114
                                                                              Clerk